Order entered December 18, 2013




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-13-01143-CV

                               KAIZER SHERIFF, Appellant

                                                V.

                               SHEHNAZ MOOSA, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-54072-2011

                                            ORDER
       We GRANT appellant’s December 16, 2013 second unopposed motion for extension of

time to file brief and ORDER the brief filed by January 20, 2014. No further extensions will be

granted absent exigent circumstances.


       .


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE